Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         10-JAN-2019
                                                         01:33 PM



                           SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                        ONEWEST BANK, F.S.B.,
                   Respondent/Plaintiff-Appellant,

                                  v.

        THE ASSOCIATION OF THE OWNERS OF THE KUMULANI AT THE
        UPLANDS AT MAUNA KEA, an unincorporated association,
                    Petitioner/Defendant-Appellee

                                 and

   DIANA G. BROWN; D. MICHAEL DUNNE, SUCCESSOR TRUSTEE OF THE
   REVOCABLE LIVING TRUST OF HAROLD G. STRAND AND MARGARET M.
        STRAND; JERRY IVY; OMNI FINANCIAL, INC.; CITIBANK
     (SOUTH DAKOTA), N.A., Respondents/Defendants-Appellees


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX; CIVIL NO. 11-1-410K)

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By:   Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

            Petitioner/Defendant-Appellee the Association of the

Owners of the Kumulani at the Uplands at Mauna Kea’s application

for writ of certiorari filed on November 13, 2018, is hereby

accepted.

            IT IS FURTHER ORDERED that no oral argument will be

heard in this case.    Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move

for retention of oral argument.

          DATED:   Honolulu, Hawai#i, January 10, 2019.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                  2